Citation Nr: 0912099	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  95-29 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Dr. M.A.O., and Dr. F.H.B.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The procedural history of the Veteran's claim is extensive.  
The Board issued decisions denying the Veteran's claim in 
March 2001 and December 2005.  The Veteran subsequently 
appealed both decisions to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated both 
decisions, most recently in May 2007.  The Veteran's claim is 
before the Board at this time.

The Board notes that there has apparently been a name change 
for the Veteran.  Prior documents show the Veteran's name as 
[redacted], and more recent documents indicate 
that his name is [redacted].  The Board has 
cross-checked the social security number, VA claim number, 
date of birth, and address, all of which are identical on 
documents using the two different names.   Based on the May 
2007 Joint Motion, and for purposes of this appeal, we will 
accept that this is the Veteran's current name and that 
[redacted] and [redacted] are the 
same person.

However, if these two names do not refer to the same person, 
the file must be returned to the Board.


FINDING OF FACT

PTSD is attributable to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Given this fully favorable decision, the Board finds that any 
discussion of VA's duty to assist or duty to notify is 
unnecessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304 (f).

The Veteran's service documents indicate he was a medical aid 
man while on active duty.  His DD Form 214, showing 
separation and re-enlistment in August 1952, indicates he 
received the Medical Badge and the Korean Service Medal with 
two Bronze Stars.

The Combat Medical Badge - which recognizes medical aid men 
who shared the same hazards and hardships of ground combat on 
a daily basis with the infantry soldier - was originally 
established as the Medical Badge.  Paragraph 8-7, Army 
Regulation 600-8-22.  This suggests that the Veteran engaged 
in combat with the enemy.  However, Paragraph 8-7 also 
indicates that retroactive awards of the Combat Medical Badge 
are not authorized for service in Korea prior to July 29, 
1953.  The evidence of record shows the Veteran's Korea 
service was prior to that date.  Nevertheless, the Veteran's 
receipt of the Medical Badge suggests possible combat 
exposure, and his service as a medical aid man supports the 
Veteran's contention that he treated and handled injured and 
dead soldiers during his service in Korea.  There are service 
treatment records confirming the Veteran's presence in Korea.

However, there is a conflict in some of the evidence in this 
case.  Some examiners have determined that the Veteran does 
not have PTSD.  Others have determined that he does.  Prior 
to November 2008, the Veteran was afforded several VA 
examinations, all of which resulted in psychiatric diagnoses 
other than PTSD.  Conversely, some private records showed 
diagnoses of PTSD.  Nevertheless, the Veteran was afforded a 
VA examination in November 2008.  The examiner indicated that 
the claims file and medical records were reviewed.  Symptoms 
were elicited from the Veteran, and the Veteran detailed some 
in-service stressors he experienced in Korea.  Following 
examination, which the Board finds to have been thorough, the 
examiner diagnosed PTSD and no other psychiatric disorders.  
The examination was conducted by a medical doctor.

Therefore, the Board finds that there is credible evidence of 
an in-service stressor and credible evidence of a diagnosis 
of PTSD.  During the November 2008 VA examination, the 
Veteran reported only in-service stressors.  Therefore, the 
Board concludes that the diagnosis of PTSD given in November 
2008 is based upon those stated stressors.  As such, there is 
credible evidence of a link between the two.

Consequently, the Board finds that service connection for 
PTSD is warranted.  The claim is granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


